Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-12 of U.S. Application 17/266,654 filed on February 08, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021, 03/24/2021, and 03/24/2022 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-3, 5-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over El-Essawy et al (USPGPub 20140210453) in view of Stavervik et al (EP2278344).

    PNG
    media_image1.png
    716
    501
    media_image1.png
    Greyscale

El-Essawy
	
Regarding claim 1, El-Essawy discloses a current meter (shown in figs 1-8) for detecting currents in electrical lines (not fully shown but disclosed in abstract of detecting lines) comprising: a housing (10A and10B) having a plurality of receiving grooves (14A and 14B) formed on a housing wall (interior of housing 10A and 10B), into which receiving grooves an electrical line is in each case insertable from outside the housing (shown in figs 1-8 where lines are places);  and an arrangement of sensors (17) enclosed in the housing, the sensors being configured to detect a current on electrical lines inserted into the receiving grooves (par 21 discloses measuring current/voltage based on the wires)being configured to detect a magnetic field on electrical lines inserted into the receiving grooves.
However, Stavervik discloses magnetic field sensors  (305-308) enclosed in the housing, the arrangement of magnetic field sensors being configured to detect a magnetic field on electrical lines inserted into the receiving grooves (par 23 discloses measuring the magnetic field based on the conductors).It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined El-Essawy in view of Staverik in order to determine the current in the conductors based on the sensors position. 


Regarding claim 2, El-Essawy discloses wherein the receiving grooves are formed on a first side of the housing wall and the electrical lines are insertable into the receiving grooves 

Regarding claim 3, El-Essawy discloses wherein the receiving grooves are extended parallel to one another on the housing (as shown in fig 1 where the grooves are arranged parallel). 

Regarding claim 5, El-Essawy discloses wherein at least one sensor the arrangement of sensors is associated with each receiving groove (see figs 1A and 1B where there is a sensor 17 for each groove). 

Regarding claim 6, El-Essawy does not fully disclose wherein at least two magnetic field sensors of the arrangement of magnetic field sensors are associated with each receiving groove.
However, Stavervik discloses wherein at least two magnetic field sensors of the arrangement of magnetic field sensors are associated with each receiving groove (as shown in fig 3 where there are two sensors around the conductor arrangement). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined El-Essawy in view of Staverik in order to determine the current in the conductors based on the sensors position. 

Regarding claim 7, El-Essawy does not fully disclose wherein two magnetic field sensors of the arrangement of magnetic field sensors are arranged opposite one another on either side of an associated receiving groov
However, Stavervik discloses wherein two magnetic field sensors of the arrangement of magnetic field sensors are arranged opposite one another on either side of an associated receiving groov

Regarding claim 8, El-Essawy does not fully disclose wherein at least some magnetic field sensors the arrangement of magnetic field sensors comprise magnetoresistive sensors.
However, Stavervik discloses wherein at least some magnetic field sensors the arrangement of magnetic field sensors comprise magnetoresistive sensors (par 23 discloses being magnetometers and fig 3 shows the arrangement of the sensors). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined El-Essawy in view of Staverik in order to determine the current in the conductors based on the sensors position. 

Regarding claim 9, El-Essawy discloses an electronic assembly, enclosed in the housing, with a control device configured to evaluate sensor signals obtained via the arrangement of magnetic field sensors (shown in fig 8 as 20 would be used to evaluate signals). 

Regarding claim 11, El-Essawy discloses a first connection configured to connect a line for at least one of providing an electrical supply and transmitting data signals (par 22 discloses receiving power from a power supply and receiving wireless interface).

Regarding claim 12, El-Essawy discloses a second connection configured to connect the current meter to a further current meter configured to detect currents on further electrical lines (fig 8 shows connected to external monitoring system 120). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over El-Essawy et al (USPGPub 20140210453) in view of Stavervik et al (EP2278344) in further view of Yakymyshyn et al (USPGpub 20050156587).

Regarding claim 4, El-Essawy in view of Stavervik discloses wherein the housing is sealed in a moisture-proof manner with respect to the outside of the housing.
However, Yakymyshyn dscloses wherein the housing is sealed in a moisture-proof manner with respect to the outside of the housing (par 61 discloses the housing being hermitically sealed). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined El-Essawy in view of Staverik in further view of Yakmyshyn in order to properly seal the circuitry from damage.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fujita et al (USPGPub 20150042324): discloses current sensor with sensors around the conductor.

Hackner et al (USPGpub 20150212117): discloses measuring device for an electrical conductor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868